DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 5/28/2021 has been entered. Claims 2-3, 7-8 and 12-13 have been canceled, claims 1, 4-6, 9-11 and 14-15 remain pending in the application. Applicant’s amendments to claims have overcome previous 112(a) rejection, amendment to drawing has overcome previous objection.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-6, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara U.S. Patent Application 20140016825 in view of Olson U.S. Patent 9996978, and further in view of Anderson U.S. Patent Application 20190043260.
Regarding claim 6, Kasahara discloses a mixed reality interaction apparatus, comprising a processor (control unit 120) and a memory (storage unit 108) storing instructions thereon, the processor when executing the instructions (paragraph [0008]: non-transitory computer-readable medium storing instructions which, when executed by a processor, perform a method comprising recognizing real object in an image… modifying a display of a virtual object), being configured to: 
obtaining position information of a real object in space in real time through a positioning chip (paragraph [0052]: The sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102... the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus);
map the real object into a virtual object in an augmented reality (AR) scenario according to the position information of the real object, and display in superposition the virtual object on a corresponding position in the AR scenario according to the position information of the real object, allowing a position of the virtual object and a position of the real object in a real world seen by a user through an AR device being the same (paragraph [0002]: a virtual object is arranged to be aligned to a position of a real object; paragraph [0110]: the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114). Then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S 116); paragraph [0042]: output image Im02 generated such that virtual objects are superimposed on the input image Im01 is shown on the right of FIG. 2. In the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b);
obtaining an identifier of the real object (paragraph [0072]: The image recognizing unit 140 outputs an identifier, the position P, the posture W, and the scale Sc of each real object 
bind the real object to the virtual object according to the identifier of the real object (paragraph [0093]: The data acquired by the data acquiring unit 170 includes object data defining the virtual object. Examples of the object data include the type of virtual object, an identifier of an associated real object, a relative display position from the real object, and data defining the content of the information content); 
control, according to the position information of the real object and identifier of the real object, the virtual object to move synchronously in the AR scenario according to a moving track of the real object; the real object in the AR scenario displayed with the virtual object by wearing the AR device (paragraph [0110]: the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114). Then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S 116); paragraph [0096]: the display control unit 190 causes the virtual object to be displayed on a display device so that the virtual object can track the position, the posture, and the scale of each real object; claim 7: choosing a tracking rate such that the modified display of the virtual object moves in tandem with the image; paragraph [0058]: The display unit 112 may be a screen of the image processing apparatus 100 gripped by the user or an HMD of a through type or a non-through type mounted by the user);
the object binding comprises the identifier of the real object (paragraph [0072]: The image recognizing unit 140 outputs an identifier, the position P, the posture W, and the scale Sc of each real object projected in the input image to the determining unit 160, the data acquiring unit 170 and the display control unit 190; paragraph [0093]: The data acquired by the data acquiring unit 170 includes object data defining the virtual object. Examples of the object data include the type of virtual object, an identifier of an associated real object, a relative display position from the real object, and data defining the content of the information content).

Olson discloses obtaining position information of a real object in space in real time through a positioning chip disposed in the real object (col. 3 line 50-60: The one or more sensors 132 may be configured to generate output conveying motion information associated with RC vehicle 118 … one or more sensors 132 may include one or more of a global positioning system (GPS)), 
allowing a user to operate the real object by wearing an AR device (col. 4 line 36-40: a display of display interface 122 may be configured to present one or more of images, video, augmented reality images, and/or other information. In some implementations, the display may include one or more of a handheld display, a user-worn display; col. 4 line 53-60: The input interface 124 may comprise one or more components configured to generate output signals that facilitate determining control signals to dictate a path of RC vehicle 118. The input interface 124 may include… one or more sensors, an image-based motion sensing device; col. 7 line 36-39: The user may make a gesture with their hands, such as, advancing their hands forward and away from their body. RC vehicle 118 may be controlled in a relative forward direction and/or other directions; col. 3 line 64 - col. 4 line 2: controller 134 may be configured to perform one or more of obtaining control signals conveying information to dictate a path of the RC vehicle 118, controlling one or more drive components of RC vehicle 118 in accordance with control signals to maneuver RC vehicle 118 along the path).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kasahara’s to obtain real time position information as taught by Olson, to control remote object via display interface.

Anderson discloses receiving an object binding request inputted by the user, and the object binding request is used to indicate to bind the real object to the virtual object (paragraph [0028]: the user 108, via interaction with AR platform 105, created virtual binding 135A and connected or associated the binding 135A with virtual object 131V-1 and physical object 131P). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kasahara and Olson’s to bind real and virtual object as taught by Anderson, to augment real world environment with computer-generated sensory inputs efficiently.

Regarding claim 10, Kasahara as modified by Olson and Anderson discloses the apparatus according to claim 6, wherein the processor is configured to control the virtual object to move to a target position in the AR scenario after update of the position information of the real object, where the target position is a corresponding position of the updated position information of the real object in the AR scenario (Kasahara’ paragraph [0110]: the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114). Then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S 116); paragraph [0096]: the display control unit 190 causes the virtual object to be displayed on a display device so that the virtual object can track the position, the posture, and the scale of each real object; claim 7: choosing a tracking rate such that the modified display of the virtual object moves in tandem with the image).


Claim 1 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 1.
Claim 5 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 5.
Claim 11 recites the functions of the apparatus recited in claim 6 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the medium steps of claim 11.
Claim 15 recites the functions of the apparatus recited in claim 10 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the medium steps of claim 15.

Claim 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara U.S. Patent Application 20140016825 in view of Olson U.S. Patent 9996978, in view of Anderson U.S. Patent Application 20190043260, and further in view of Hernandez U.S. Patent Application 20170309178.
Regarding claim 9, Kasahara as modified by Olson and Anderson discloses all the features with respect to claim 6 as outlined above. However, Kasahara as modified by Olson and Anderson fails to disclose receiving the position information of the real object in the space 
Hernandez discloses receiving the position information of the real object in the space sent by the positioning chip via ultra-wideband (UWB) technology in real time; the position information comprises three-dimensional coordinates of the real object (paragraph [0055]: local positioning system (LPS) or systems based on real-time position-finding (RTLS), RFID tag-based systems and UWB-based systems or position- and motion sensor systems; paragraph [0094]: an ultra-wideband (UWB) is used in order to improve the range precision of the local positioning system, especially in the case of multi-path transmission scenarios; paragraph [0032]: the absolute position of child 202 is able to be localized on a digital map of traffic space 204). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kasahara, Olson and Anderson’s to obtain real time position information as taught by Hernandez, to set up a movement model of object for precise position calculation.

Claim 4 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 4.
Claim 14 recites the functions of the apparatus recited in claim 9 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the medium steps of claim 14.

Response to Arguments

Applicant's arguments filed 5/28/2021, page 8 - 12, with respect to the rejection(s) of claim(s) 1, 6 and 11 under 103, have been fully considered and are moot upon a new ground(s) 

Applicant argues on page 8-9 that Kasahara fails to disclose the features “receiving an object binding request inputted by the user; the object binding request comprises the identifier of the real object, and the object binding request is used to indicate to bind the real object to the virtual object” as recited in amended claim 1.

In reply, the rejection is based on Kasahara, Olson and Anderson combined. 
Kasahara discloses obtaining an identifier of the real object (paragraph [0072]: The image recognizing unit 140 outputs an identifier, the position P, the posture W, and the scale Sc of each real object projected in the input image to the determining unit 160, the data acquiring unit 170 and the display control unit 190); 
binding the real object to the virtual object according to the identifier of the real object (paragraph [0093]: The data acquired by the data acquiring unit 170 includes object data defining the virtual object. Examples of the object data include the type of virtual object, an identifier of an associated real object, a relative display position from the real object, and data defining the content of the information content).
Anderson discloses receiving an object binding request inputted by the user, and the object binding request is used to indicate to bind the real object to the virtual object explicitly (paragraph [0028]: the user 108, via interaction with AR platform 105, created virtual binding 135A and connected or associated the binding 135A with virtual object 131V-1 and physical object 131P). 




In reply, Olson discloses allowing the user to operate the real object in the AR scenario displayed with the virtual object by wearing the AR device (col. 4 line 36-40: a display of display interface 122 may be configured to present one or more of images, video, augmented reality images, and/or other information. In some implementations, the display may include one or more of a handheld display, a user-worn display; col. 13 line 31-39: At an operation 404, a display interface may be provided. The display interface may comprise one or more of a graphics rendering component, a display, and/or other components… The augmented reality images may include at least some of the visual information represented by the view information; col. 4 line 53-60: The input interface 124 may comprise one or more components configured to generate output signals that facilitate determining control signals to dictate a path of RC vehicle 118. The input interface 124 may include… one or more sensors, an image-based motion sensing device; col. 7 line 36-39: The user may make a gesture with their hands, such as, advancing their hands forward and away from their body. RC vehicle 118 may be controlled in a relative forward direction and/or other directions; col. 3 line 64 - col. 4 line 2: controller 134 may be configured to perform one or more of obtaining control signals conveying information to dictate a path of the RC vehicle 118, controlling one or more drive components of RC vehicle 118 in accordance with control signals to maneuver RC vehicle 118 along the path). See fig. 2 

Applicant argues on page 11-12 that the user can operate a real sphere on a virtual AR court by wearing a pair of AR glasses when there is no real court around.

In reply, this argument is conflict with specification. Paragraph [0045] Step 21: obtaining position information of a real object in space (real court) in real time through a positioning chip disposed in the real object. 

The examiner suggests applicant incorporate claim 4 into independent claims to further advance the prosecution.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616